

114 S88 IS: General Duty Clarification Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 88IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to clarify the definition of accidental release, and for other purposes.1.Short titleThis Act may be cited as the General Duty Clarification Act of 2015.2.Prevention of
 accidental releasesSection 112(r) of the Clean Air Act (42 U.S.C. 7412(r)) is amended—(1)in paragraph (1)—(A)by striking It shall be the objective and inserting the following:(A)In
 generalIt shall be the objective;
 and(B)by adding at the end the following:(B)Regulations(i)In generalNot later than 12 months after the date of enactment of the General Duty Clarification Act of 2015, the Administrator shall promulgate regulations defining the terms extremely hazardous substance, appropriate hazard assessment techniques, and design and maintain a safe facility as used in this subsection.(ii)UniformityNot later than 18 months after the date of enactment of the General Duty Clarification Act of 2015, the Administrator shall issue guidelines to ensure that this paragraph is enforced by the regional offices of the Environmental Protection Agency in a uniform and appropriate manner across all regions of the United States.;(2)in paragraph (2)(A), by inserting , other than an emission resulting from an act intended to cause harm before the period at the end; and(3)by adding at the end the following:(12)Designs, approaches, or technologiesIn exercising any authority under this subsection, the Administrator shall not, directly or indirectly, impose any obligation on any owner or operator of any stationary source to consider or implement particular designs, approaches, or technologies relating to manufacturing, processing, handling, or storage..